926 F.2d 1216
288 U.S.App.D.C. 343
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Duane YOUNGER, Appellant.
No. 90-3094.
United States Court of Appeals, District of Columbia Circuit.
March 14, 1991.

Appeal from the United States District Court for the District of Columbia, Criminal No. 89-00063-01;  Thomas F. Hogan, J.
D.D.C.
AFFIRMED.
Before SILBERMAN, BUCKLEY and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).


2
Appellant Younger contends that the police conducted an unlawful search of his automobile.  For the reasons stated by the district court in denying appellant's motion to suppress, we affirm the validity of that search.


3
ORDERED and ADJUDGED by the court that the district court's denial of the motion to suppress be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).